Citation Nr: 0603989	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  05-15 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana




THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from January 1962 to 
October 1966.  

This matter comes to the Board of Veterans Appeals (Board) 
from a March 2004 rating decision of the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for PTSD and assigned a 
10 percent rating effective October 2003.  The veteran 
appealed the assigned rating.  In a February 2005 rating 
decision, a disability rating of 30 percent was assigned from 
October 2003.  The Board notes that the United States Court 
of Appeals for Veterans Claims ("the Court") has held that a 
rating decision issued subsequent to a notice of disagreement 
which grants less than the maximum available rating does not 
"abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Consequently, the matter of a higher rating 
remains in appellate status.


FINDING OF FACT

The veteran's PTSD does not cause occupational and social 
impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
December 2003 and July 2005 letters from the RO to the 
claimant.  A General Counsel opinion states that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim in the case of a 
"downstream" issue, i.e., an issue relating to the claim but 
arising after the beginning of the claims process.  
VAOPGCPREC 8-2003.  Rather, VA need only take the proper 
action in accordance with 38 U.S.C.A. § 5104.  Increased 
ratings claims are generally considered to be "downstream" 
issues from the original grants of service connection.  That 
is the case here.  Nevertheless, the veteran was provided 
notice with regard to the rating issue in July 2005.  In this 
case, the veteran was provided notice in accordance with 38 
U.S.C.A. § 5104.  

In this case, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  The claimant was specifically 
advised of the type of evidence which would establish the 
claim and the claimant was afforded additional time to submit 
such evidence.  Thus, the claimant has been provided notice 
of what VA was doing to develop the claim, notice of what the 
claimant could do to help the claim and notice of how the 
claim was still deficient.  The claimant was also provided 
notice that the claimant should submit pertinent evidence in 
the claimant's possession per 38 C.F.R. § 3.159(b)(1).  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with the claim.   

Initial VCAA notification predated adjudication of this 
claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).
 
Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.   
 
Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The veteran has been examined.  The records 
satisfy 38 C.F.R. § 3.326.  Thus, the Board finds that VA has 
done everything reasonably possible to assist the claimant.  
There is sufficient competent medical evidence of record to 
decide the claim, as set forth below.  See 38 C.F.R. 
§ 3.159 (c)(4).   
 
Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.   
 
As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130.  The Board notes that psychiatric 
disabilities evaluated under Diagnostic Code 9411 are rated 
according to the General Rating Formula for Mental Disorders.  

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as "depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. §§ 4.125-4.130.

The veteran has been assigned a 30 percent rating for PTSD.  
The veteran's PTSD does not meet the criteria for a 50 
percent rating.  A 50 percent rating is not warranted because 
the veteran's PTSD is not productive of occupational and 
social impairment with reduced reliability and productivity.

The veteran's wife and step-daughter submitted statements.  
The indicated that the veteran could not watch war movies.  
He did not want to talk in detail about his Vietnam 
experiences.  He preferred isolation and to stay home.  He 
did not enjoy crowds.  The veteran also had difficulty 
sleeping and had nightmares.  He had startle reaction.  He 
exhibited irritability, poor self-esteem, and depression.  
The veteran reportedly would have bouts of crying spells and 
would check doors and windows to make sure they were locked.  
He had anxiety attacks.  The veteran also exhibited road 
rage.  These two individuals are competent to state what they 
observed.  They are however, not competent to state what 
symptoms are due to PTSD.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  

The veteran's current level of severity was evaluated on VA 
examination in February 2004.  At that time, the veteran 
reported that he experienced increased anger, being 
withdrawn, decreased sleep, nightmares, and flashbacks.  He 
related that was not able to associate with others, he did 
not want to talk, and he particularly did not want to talk 
about combat in detail.  The veteran also reported having 
increased anxiety.  The veteran reported that he was 
currently anxious, but he denied having panic attacks.  He 
reported increased startle reaction and vigilance.  He 
related that the sound or sight of a helicopter would trigger 
his anxiety and flashbacks.  He stated that his mood was 
irritable and he would frequently awake at night.  The 
veteran related that he had decreased energy and 
concentration, but he denied any suicidal ideation or plan.  
The veteran also denied any other psychiatric problem 
including obsessive compulsive disorder and generalized 
anxiety disorder, hypomania, mania, and psychotic symptoms.

With regard to the effects on the veteran's occupation, it 
was noted that the veteran had been working in the same 
industry for 40 years.  The veteran related that he had 
episodes of irritability and was sometimes not able to 
concentrate on the job, but overall, he was able to manage 
without significantly affecting his capability.  

With regard to the effects on his relationships, it was noted 
that the veteran had been married twice.  The first time, he 
was married for 16 years and they had 2 children.  His second 
marriage had lasted 22 years so far and he indicated that he 
had a good relationship with his wife.  He also stated that 
he had good relationships with his kids.  

Mental status examination revealed that the veteran was 
casually dressed, maintained good eye contact, had no 
psychomotor agitation or retardation.  His speech was normal 
in tone and volume.  He was oriented times three.  His mood 
was a little irritable.  His affect was of full range.  His 
thought content did not include any suicidal or homicidal 
ideation nor any paranoia or delusions.  His recent and 
remote memory were intact.  He could perform serial 7's.  His 
judgment and insight were fair.  The diagnosis was PTSD with 
depression, not otherwise specified.  His global assessment 
of functioning was 70.  The examiner opined that occupational 
and social functioning were not very much impaired by the 
symptoms, but it was strongly recommended that the veteran 
seek treatment for PTSD and underlying depression.  

In applying the criteria, the examination shows that the 
veteran does not have flattened affect.  His affect was of 
full range.  His speech is normal.  It is not circumstantial, 
circumlocutory, or stereotyped.  The veteran does not have 
panic attacks at all.  There was no indication that the 
veteran has difficulty in understanding complex commands.  
His recent and remote memory were not impaired.  His judgment 
was fair.  There was no indication of impaired abstract 
thinking.  While the veteran has depression and irritability, 
it is not to the extent that he is unable to function 
independently, appropriately and effectively.  He has stated 
that he is able to function adequately at work, overall.  
Although he has some social and industrial impairment, he 
does not have difficulty in establishing and maintaining 
effective work and social relationships.  He has maintained 
employment in the same field for 40 years.  He has good 
relationships with his family.  

Accordingly, the Board concludes that the criteria for a 50 
percent rating are not met.  

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence is against a rating in excess 
of 30 percent for PTSD.  


ORDER

A rating in excess of 30 percent for PTSD is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


